Case: 15-10528      Document: 00513649150         Page: 1    Date Filed: 08/23/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit
                                    No. 15-10528                                FILED
                                  Summary Calendar                        August 23, 2016
                                                                           Lyle W. Cayce
                                                                                Clerk
SOCORRO C. PASCUA,

              Plaintiff - Appellant,

v.

AMERICAN AIRLINES GROUP; US AIRWAYS; AMERICAN AIRLINES;
DEBORAH SIMMONS, Corporate Security; RHONDA ATOR, Senior
Specialist Employee Relations Divisions; LEIGH BOGGS, Accounts
Receivable Department; VERONICA BLAKELY, Manager
Investigation/Advice and Counsel Employee Relations; CHRIS ABBEY,

              Defendants - Appellees.




                   Appeal from the United States District Court
                      for the Northern District Court Texas
                              USDC No. 4:15-CV-186


Before PRADO, HAYNES, and HIGGINSON, Circuit Judges.
PER CURIAM:*
       AFFIRMED. See Fifth Cir. R. 47.6.




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.